Title: General Orders, 12 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Tuesday Octr 12th 1779.
          Parole Tartary—  C. Signs Uxbridge Woodbridge.
        
        Such officers of the line whose duty it is to act on foot in time of an engagement and who are not already provided with Espontoons are to use their utmost exertions to get them, and it is expected from commanding officers of Corps that they will use every means in their power to complete them with bayonets; In a word, they will take care that their corps are in the most perfect order for actual service.
      